Citation Nr: 0737081	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for generalized 
arthalgia of the body with headaches.

2.  Entitlement to an initial compensable evaluation for 
sliding hiatal hernia with gastroesophageal reflux disease 
(claimed as nausea).


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to January 1976 and from December 1981 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Upon review by a Decision Review 
Officer (DRO) at the Hartford, Connecticut RO in 
January 2005, service connection for a sliding hiatal hernia 
with gastroesophageal reflux disease (claimed as nausea) was 
established with an noncompensable evaluation effective 
June 18, 2002.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected hernia disorder, 
the Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

The veteran failed, without apparent cause, to appear for a 
scheduled hearing before a member of the Board in 
August 2006.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his service 
connection claim and of which parties were expected to 
provide such evidence by correspondence dated in 
November 2002.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  An additional notice regarding 
these matters was sent to the veteran in March 2006.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service medical records show that in 
December 1981 the veteran complained of whiplash headaches 
stemming from an automobile accident that had occurred six 
months previously.  Records from March and October 1985 
document frequent headaches of unknown etiology.  He was in 
another car accident in June 1992 and complained of 
headaches.  In November 1993 he sought medical attention for 
hitting his head in a stairwell, and in July 1994 he was hit 
in the head with a softball.  After experiencing a third 
automobile accident in September 1994, he complained of 
nausea and mild headaches.  A radiology report from 
January 1995 revealed a small sliding hernia with moderate-
to-large amount of reflux.  Medical records from January, 
February, April, and September 1995 detailed complaints of 
chronic nausea.

On VA examination in March 2003, the examiner stated that the 
veteran's headaches were primarily in conjunction with his 
total-body pains.  The examiner provided diagnoses of 
arthalgia, generalized, cause undetermined, and generalized 
body pain involving muscles and joints, cause undetermined. 
The examiner did not provide an addendum to his opinion.

On VA examination in January 2005, the examiner did not have 
the claims file.  The examiner stated that the veteran had 
carried a diagnosis of chronic fibromyalgia for a number of 
years.  The veteran reported aching discomfort throughout his 
body, but the examiner noted that the veteran did not have 
any objective clinical findings from that visit.  No 
diagnosis was given.

In light of the inconsistent medical evidence of record, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for the 
disabilities at issue since January 2005.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine whether the 
veteran has arthalgia or fibromyalgia 
that manifested itself during or occurred 
as a result of his active duty service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that 
arthalgia, fibromyalgia, or other chronic 
disorder accounting for the veteran's 
symptoms was incurred in or is otherwise 
related to his period of military 
service.  Any opinion should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  Additionally, he veteran should be 
scheduled for VA examination to determine 
which symptoms are due to the service-
connected hiatal hernia and GERD.  
Specifically, the examiner should address 
whether veteran experiences pain, 
vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia, persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain in connection 
with his hiatal hernia and GERD. Any 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.


4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



